Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 1 of 21           PageID #: 903




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


  MELVIN PINAILUA HO,                            CIV. NO. 20-00149 JMS-RT

                       Plaintiff,                ORDER AFFIRMING DECISION OF
                                                 COMMISSIONER OF SOCIAL
         vs.                                     SECURITY


  ANDREW M. SAUL, Commissioner of
  Social Security,

                       Defendant.


          ORDER AFFIRMING DECISION OF COMMISSIONER OF
                        SOCIAL SECURITY

                                    I. INTRODUCTION

               Plaintiff Melvin Pinailua Ho (“Plaintiff”) seeks review under 42

  U.S.C. § 405(g) of a determination by the Commissioner of Social Security

  (“Defendant”) denying his application for Supplemental Security Income (“SSI”)

  under Title XVI of the Social Security Act, 42 U.S.C. §§ 423 and 1382c. ECF

  No. 1. He argues that the administrative law judge (“ALJ”) committed legal error

  by (1) failing to provide the requisite “specific, clear, and convincing” reasons for

  discounting his oral and written testimony; and (2) failing to consider the disabling

  side effects of his medication. See ECF No. 21 at PageID # 835. The court

  disagrees.
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 2 of 21                     PageID #: 904




                 As set forth in detail to follow, the ALJ’s decision is supported by

  substantial evidence and is free from legal error. Most of the testimony Plaintiff

  argues the ALJ failed to consider was too vague to meaningfully factor into the

  ALJ’s analysis and, in any case, the ALJ’s determination was not inconsistent with

  that testimony. Further, to the extent the ALJ did discount some of Plaintiff’s

  testimony, he provided sufficiently specific, clear, and convincing reasons for

  doing so. Finally, the ALJ had no obligation to consider the side effects of

  Plaintiff’s medication because Plaintiff never alleged that these side effects

  contributed to his disability. The ALJ’s Decision is AFFIRMED.

                                     II. BACKGROUND

                 On June 30, 2016, Plaintiff applied for SSI payments under Title XVI

  of the Social Security Act, 42 U.S.C. §§ 423 and 1382c, alleging disability as of

  December 29, 2015.1 ECF No. 17-6 at PageID # 224. Plaintiff completed and

  submitted a “Disability Report” and a “Function Report” along with his

  application. ECF No. 17-7 at PageID # 235.

                 In the Disability Report, Plaintiff identified two conditions as limiting

  his ability to work: congestive heart failure and a lower back problem. Id. at

  PageID # 240. In the Function Report, Plaintiff explained that due to his heart


         1
            Although Plaintiff asserted that his disability began on December 29, 2015, SSI is not
  payable prior to the month following the month in which the application was filed (July 2016 in
  this case). 20 C.F.R. § 416.335.
                                                  2
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 3 of 21             PageID #: 905




  condition, his doctor had prohibited him from lifting more than 40 pounds. Id. at

  PageID # 248. And, he explained that due to his lower back condition, he cannot

  walk far distances and must take a break every 20-30 feet. Id. at PageID ## 249,

  253. He did, however, note, that he tries to walk every day after taking his

  medication in the afternoon. Id. at PageID # 249. He further explained that his

  lower back condition makes it difficult for him to bend to dress and wash. Id.

  Plaintiff reported that he can do household chores including preparing simple

  meals, light yard work, laundry, and dishes, but that these tasks take him “15-45

  min[utes] because of the pain.” Id. at PageID # 250. By contrast, he reported that

  his health conditions do not impede his ability to sit or to pay attention. Id. at

  PageID # 253. Finally, he listed four medications that he is taking and the side

  effects he experiences—each of the four medications causes dizziness, one

  medication also causes drowsiness, and a different medication also causes blurred

  vision. Id. at PageID # 255.

               On August 12, 2016, the Social Security Administration denied

  Plaintiff’s SSI application. ECF No. 17-4 at PageID ## 141-42. Plaintiff then filed

  a request for reconsideration, id. at PageID # 144, which was denied on March 9,

  2017, id. at PageID # 154-55. On March 29, 2017, Plaintiff filed a request for an

  administrative law hearing. ECF No. 17-5 at PageID ## 167-68. A hearing was




                                             3
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 4 of 21               PageID #: 906




  held before the ALJ on October 22, 2018, see id. at PageID # 184, at which

  Plaintiff and a state vocational expert testified. See ECF No. 17-3 at PageID # 103.

               At the hearing, Plaintiff testified that he was “taken out of work”

  because he was suffering from recurring “episodes” in which “half of my vision

  goes off and . . . I have a hard time moving my fingers.” ECF No. 17-3 at PageID

  # 114. He also testified that his doctor had prohibited him from lifting more than

  15 pounds. Id. at PageID ## 109-10. And he testified that he cannot walk more

  than 20 feet or stand for extended periods of time without taking a break because

  of his back pain. Id. at PageID # 111-13. When asked if he has trouble sitting in a

  chair, Plaintiff responded: “My back hurts.” Id. at PageID # 116. And when asked

  how long he can sit before it starts hurting, he did not give a time estimate,

  responding instead: “Like, right now, I could sit here, and then I have—I’d get up

  to stand, like, level out the pain, I guess, you would say.” Id. at PageID # 117. He

  further explained that he was able to sit for the duration of the 45-minute car ride

  to the hearing, but that he had to “adjust” himself during the drive. Id. When the

  ALJ questioned Plaintiff about swelling in his legs caused by his edema, Plaintiff

  stated that his doctors had told him to elevate his feet above heart-level “when I get

  the chance,” but that his doctors had not prohibited him from sitting with his feet

  on the floor. Id. at PageID ## 118-19. Finally, Plaintiff testified that he




                                             4
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 5 of 21           PageID #: 907




  experiences headaches once or twice a day, but that he does not know what causes

  them. Id. at PageID # 119.

               The vocational expert testified next. He testified that a hypothetical

  individual who could “lift or carry 15 pounds occasionally and ten pounds

  frequently; stand or walk for about two hours out of eight, sit for about six hours

  out of eight; could occasionally climb stairs and ramps; could occasionally

  balance, stoop, kneel, crouch, or crawl; [and could not be near] hazardous

  machinery [or] unprotected heights” would be capable of performing “unskilled,

  sedentary” jobs, such as “addresser,” “parimutuel-ticket checker,” and “telephone

  quotation clerk.” Id. at PageID ## 121-22. But the vocational expert testified that

  those jobs would not be available to a person who needed to sit with their feet

  elevated “at waist level or above.” Id. at PageID # 122. In addition, he testified

  that an employee that engaged in “off-task” behavior for more than 5% of the

  workday on an ongoing basis would “put the job at jeopardy.” Id. at

  PageID # 123.

               On December 27, 2018, the ALJ denied Plaintiff’s disability claim.

  ECF No. 17-3 at PageID # 129. In reaching his decision, the ALJ applied the five-

  step sequential analysis established by the Social Security Administration to assess

  disability claims. This analysis asks:




                                            5
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 6 of 21                  PageID #: 908




                (1) Has the claimant been engaged in substantial gainful activity? If

                      so, the claimant is not disabled. If not, proceed to step two.

                (2) Has the claimant’s alleged impairment been sufficiently severe to

                      limit his ability to work? If not, the claimant is not disabled. If

                      so, proceed to step three.

                (3) Does the claimant’s impairment, or combination of impairments,

                      meet or equal an impairment listed in 20 C.F.R. Part 404, Subpart

                      P, Appendix 1? If so, the claimant is disabled. If not, proceed to

                      step four.

                (4) Does the claimant possess the RFC2 to perform his past relevant

                      work? If so, the claimant is not disabled. If not, proceed to step

                      five.

                (5) Does the claimant’s RFC, when considered with the claimant’s

                      age, education, and work experience, allow the claimant to adjust

                      to other work that exists in significant numbers in the national

                      economy? If so, the claimant is not disabled. If not, the claimant

                      is disabled.


         2
            The RFC is “an administrative assessment of the extent to which an individual’s
  medically determinable impairment(s), including any related symptoms, such as pain, may cause
  physical or mental limitations or restrictions that may affect his or her capacity to do work-
  related physical and mental activities.” SSR 96-8p, 61 Fed. Reg. 34474-01, 34475 (July 2,
  1996). It “is the most [a claimant] can still do despite [their] limitations.” 20 C.F.R.
  § 416.945(a)(1).
                                                6
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 7 of 21             PageID #: 909




  See id. at PageID ## 88-89; see also, e.g., Stout v. Comm’r, Soc. Sec. Admin., 454

  F.3d 1050, 1052 (9th Cir. 2006) (citing 20 C.F.R. §§ 404.1520, 416.920). For

  steps one through four, the burden of proof is on the claimant, and if “a claimant is

  found to be ‘disabled’ or ‘not disabled’ at any step in the sequence, there is no need

  to consider subsequent steps.” Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir.

  1999). If the claimant reaches step five, the burden shifts to the Commissioner. Id.

               At Step 1, the ALJ found that Plaintiff had not engaged in any

  substantial gainful activity since the application date, June 16, 2016. ECF No. 17-

  3 at PageID # 89. At Step 2, the ALJ found that Plaintiff suffers from “the

  following severe impairments: chronic systolic heart failure, atrial fibrillation

  (AF); status-post Watchman device implant; myocardial infarction; Transient

  Ischemic Attack (TIA), without residuals; hypertension; morbid obesity; edema;

  lumbosacral radiculopathy [i.e., lower back pain], and; subdural hemorrhage.” Id.

  He also found that Plaintiff suffered from hyperlipidemia and gastroesophageal

  reflux disease, but that these conditions did not rise to the level of severe

  impairment. Id. at PageID # 90. At Step 3, the ALJ found that Plaintiff “does not

  have an impairment or combination of impairments that meets or medically equals

  the severity of one of the listed impairments in 20 CFR Part 404, Subpart P,

  Appendix 1.” Id. at PageID # 91.




                                             7
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 8 of 21            PageID #: 910




               Proceeding to Step 4, the ALJ calculated Plaintiff’s RFC to be the

  following:

               Claimant can lift and/or carry 15 pounds occasionally
               and 10 pounds frequently; he can stand and/or walk for
               about 2 hours out of 8; he can sit for about 6 hours out of
               8; he can occasionally climb stairs and ramps; he can
               occasionally balance, stoop, kneel, crouch, and crawl,
               and; he is limited to no hazardous machinery [including
               trucks] or unprotected heights, to include no ladders,
               ropes, or scaffolds.

  Id. at PageID # 91. Based on that RFC finding, the ALJ found that Plaintiff is

  unable to perform his past relevant work as a delivery driver. Id. at PageID # 96.

  But, considering Plaintiff’s RFC along with his age (44 years old), education (high

  school), and work experience (truck driving), the ALJ determined at Step 5 that

  “there are jobs that exist in significant numbers in the national economy that the

  claimant can perform,” including as an addresser, a pari-mutuel ticket checker, and

  a telephone quotation clerk. Id. at PageID ## 97-98.

               The ALJ therefore concluded that Plaintiff is not disabled and denied

  his application for SSI payments. Id. at PageID # 98. Plaintiff requested that the

  Social Security Appeals Council review the ALJ’s decision, but the Council denied

  that request and adopted the ALJ’s decision as the final decision of the

  Commissioner. Id. at PageID # 73.

               Plaintiff now seeks judicial review of the ALJ’s decision. ECF No. 1.

  On appeal, Plaintiff argues that the ALJ erred at Step 5 in finding that Plaintiff was
                                            8
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 9 of 21            PageID #: 911




  not disabled because he is capable of undertaking a variety of sedentary, unskilled

  jobs. See ECF No. 21 at PageID # 824 (“The [ALJ] determined Plaintiff, Melvin

  Pinailua Ho . . . was not disabled at Step 5. Melvin Disagrees.”). It appears,

  however, that Plaintiff is actually arguing that the ALJ erred at Step 4 by

  disregarding Plaintiff’s subjective written and oral testimony in calculating

  Plaintiff’s RFC. Id. at PageID ## 824-25. Specifically, Plaintiff argues that the

  ALJ erred by failing to consider Plaintiff’s testimony as to the severity of his

  symptoms and as to the side effects of his medication. Id. at PageID # 835.

               Plaintiff filed his Opening Brief on January 25, 2021, ECF No. 21.

  Defendant filed his Answering Brief on March 11, 2021, ECF No. 22, and Plaintiff

  filed his Reply on March 29, 2021, ECF No. 23. This matter is decided without

  hearing pursuant to Local Rule 7.1(c). See ECF No. 24.

                              III. LEGAL STANDARD

               A claimant is “disabled” for purposes of the Social Security Act if he

  is unable to “engage in any substantial gainful activity by reason of any medically

  determinable physical or mental impairment which . . . has lasted or can be

  expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

  § 423(d)(1)(A); see 42 U.S.C. § 1382c(a)(3)(A); Burch v. Barnhart, 400 F.3d 676,

  679 (9th Cir. 2005).




                                            9
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 10 of 21            PageID #: 912




               Congress has provided a limited scope for judicial review of the

  Commissioner’s decision to deny benefits under the Social Security Act. See 42

  U.S.C. § 405(g); see also Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090,

  1098 (9th Cir. 2014) (“For highly fact-intensive individualized determinations like

  a claimant’s entitlement to disability benefits, Congress places a premium upon

  agency expertise, and, for the sake of uniformity, it is usually better to minimize

  the opportunity for reviewing courts to substitute their discretion for that of the

  agency.”) (internal quotation and citation omitted).

               Guided by this principle, courts employ “three important rules” when

  assessing an ALJ’s decision. Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir.

  2015). First, courts “‘leave it to the ALJ to determine credibility, resolve conflicts

  in the testimony, and resolve ambiguities in the record.’” Id. (quoting Treichler,

  775 F.3d at 1098). Second, courts will “disturb the Commissioner’s decision to

  deny benefits ‘only if it is not supported by substantial evidence or is based on

  legal error.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir.

  1995)). Substantial evidence means “more than a mere scintilla but less than a

  preponderance; it is such relevant evidence as a reasonable mind might accept as

  adequate to support a conclusion.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d

  519, 522 (9th Cir. 2014) (internal quotation and citation omitted). And, third, even

  where the ALJ commits legal error, courts uphold the ALJ’s decision if that error is


                                            10
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 11 of 21              PageID #: 913




  harmless. Brown-Hunter, 806 F.3d at 492. An error is harmless if it is

  “‘inconsequential to the ultimate nondisability determination’” or if “despite the

  legal error, ‘the agency’s path may reasonably be discerned, even if the agency

  explains its decision with less than ideal clarity.’” Id. (quoting Treichler, 775 F.3d

  at 1099).

                                   IV. DISCUSSION

               Plaintiff argues that the ALJ committed legal error by failing to

  consider his symptom testimony and by failing to consider the side effects of his

  medication. Both arguments fail.

  A.    Symptom Testimony

               Plaintiff first argues that he “testified to significant, limiting

  symptoms he suffers due to his medical conditions” and that the ALJ failed to

  properly consider this testimony in reaching his RFC determination. ECF No. 21

  at PageID # 835.

               When making an RFC determination, the ALJ must consider both

  “objective medical” and “other evidence, including the individual’s complaints of

  pain and other symptoms.” Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir.

  2017) (quoting SSR 96-8p, 61 Fed. Reg. at 34478) (emphasis omitted). And

  where, as here, a claimant has presented “objective medical evidence of an

  underlying impairment which might reasonably produce the pain or other


                                             11
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 12 of 21           PageID #: 914




  symptoms [alleged],” and there is no evidence of malingering, the ALJ may only

  “reject the claimant’s testimony about the severity of those symptoms by providing

  specific, clear, and convincing reasons for doing so.” Lambert v. Saul, 980 F.3d

  1266, 1277 (9th Cir. 2020) (quoting Brown-Hunter, 806 F.3d at 488-89); see also

  ECF No. 17-3 at PageID # 92 (ALJ finding “the claimant’s medically determinable

  impairments could reasonably be expected to cause the alleged symptoms”). “This

  requires the ALJ to ‘specifically identify the testimony from a claimant she or he

  finds not to be credible and . . . explain what evidence undermines that

  testimony.’” Lambert, 980 F.3d at 1277 (quoting Treichler, 775 F.3d at 1102).

  The purpose of this rule is to allow the district court to conduct a meaningful

  review of the ALJ’s decision making process, and thus to ensure that the claimant

  is not arbitrarily denied benefits. Brown-Hunter, 806 F.3d at 492 (“A clear

  statement of the agency’s reasoning is necessary because we can affirm the

  agency’s decision to deny benefits only on the grounds invoked by the agency.”).

               Here, Plaintiff argues that the ALJ committed legal error by rejecting

  his symptom testimony. But much of the testimony Plaintiff points to, the ALJ did

  not, in fact, reject at all. And where the ALJ did reject Plaintiff’s symptom

  testimony, he supplied clear, convincing, and specific reasons for doing so.

  ///

  ///


                                           12
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 13 of 21              PageID #: 915




        1.     ALJ Did Not Reject Much of Plaintiff’s Symptom Testimony

               Plaintiff first argues that the ALJ failed to consider his testimony that

  “he could only sit for so long before he needed to stand up.” ECF No. 21 at

  PageID # 839. Specifically, Plaintiff testified in response to the ALJ’s inquiry as

  to how long he could sit that “[l]ike, right now, I could sit here, and then I have—

  I’d get up to stand, like, level out the pain, I guess you would say.” ECF No. 17-3

  at PageID # 117. He further explained that he sat through a 45-minute car ride to

  attend the hearing, but that he had to adjust himself throughout the journey. Id.

               Plaintiff’s general statements that he occasionally has to stand to

  “level out the pain” and that he was able to sit through a 45-minute car ride provide

  no concrete information about how severely his pain affects his ability to sit or

  how long he is able to sit. The ALJ had no obligation to consider this vague

  testimony when making his RFC determination. Tommasetti v. Astrue, 533 F.3d

  1035, 1040 (9th Cir. 2008) (finding that an ALJ may discount testimony that is too

  vague to support a finding of disability); Stephen N. v. Saul, 2020 WL 7873068, at

  *3 (D. Or. Dec. 7, 2020) (same).

               Nevertheless, the ALJ did, in fact, expressly reference this testimony

  in his decision, stating: “[Plaintiff] testified that his back hurt when he sat, but he

  also testified that he sat for 45 minutes in a car to attend the hearing.” ECF No.

  17-3 at PageID # 92. And the ALJ’s RFC determination that Plaintiff can sit for


                                             13
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 14 of 21             PageID #: 916




  about six hours out of every eight is not at all inconsistent with Plaintiff’s

  statements regarding his sitting ability. Rather, in the absence of more concrete

  testimony from Plaintiff, the ALJ properly considered the statements Plaintiff

  provided, along with the objective medical evidence indicating Plaintiff’s lower

  back pain is manageable through physical therapy, stretching, and over-the-counter

  medication in making his RFC determination. ECF No. 17-3 at PageID # 95; see

  Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010) (explaining

  that the ALJ need not provide specific, clear, and convincing reasons for rejecting

  testimony where that testimony is consistent with the RFC); Anderson v. Berryhill,

  2018 WL 1517206, at *6-7 (W.D. Wash. Mar. 28, 2018) (same).

               Similarly, Plaintiff next argues that the ALJ failed to consider his

  testimony that his doctors have advised him to elevate his feet above heart-level to

  help with his edema. Plaintiff testified that his doctors did not tell him how often

  he should elevate his feet, but had advised him to elevate them “[j]ust . . . when I

  get the chance.” ECF No. 17-3 at PageID ## 118-19. He also testified that his

  doctors had not prohibited him from sitting with his feet on the floor. Id. at

  PageID # 119. Again, this testimony is too vague to allow the ALJ to draw a

  conclusion about how many hours in a day Plaintiff was required to elevate his

  feet. See Tommasetti, 533 F.3d at 1040. But, again, the ALJ nevertheless

  specifically referenced this testimony in his determination, stating that Plaintiff


                                             14
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 15 of 21                      PageID #: 917




  “testified that he sometimes had swelling in his lower legs” and that “his doctors

  had told him . . . to elevate his feet when he had the chance.” ECF No. 17-3 at

  PageID ## 91-92. And, again, because Plaintiff did not provide an estimate for

  how many hours in a day he should be elevating his feet, the ALJ’s RFC

  determination that Plaintiff can sit for 6 hours out of every 8 is not inconsistent

  with this testimony. See Turner, 613 F.3d at 1223. Moreover, as the ALJ noted,

  the objective medical evidence showing that Plaintiff’s edema is “mild” or “trace,”

  and that it is well-controlled by medication, supports the RFC determination and is

  consistent with Plaintiff’s testimony that it was only necessary to elevate his feet

  when he gets the chance. ECF No. 17-3 at PageID # 93. 3

                 Finally, Plaintiff argues that the ALJ failed to properly consider his

  written testimony that “when I don’t do anything it[’]s because of my pain in my

  back and sometimes in my chest” and that “if I don’t go [outside] it[’]s because of

  pain.” ECF No. 17-7 at PageID ## 251. But, again, these statements provide no

  information about how frequently or for what duration pain limits Plaintiff in these

  ways. Without more information, the ALJ could not reasonably be expected to

  draw a conclusion from these statements, and so it was not legal error to fail to


         3
            Plaintiff argues that his testimony regarding elevating his feet is “case dispositive”
  because the vocational expert testified that a person who was required to elevate their feet above
  heart-level could not engage in the jobs he had identified as possible for Plaintiff to perform.
  ECF No. 17-3 at PageID # 122. But as the Commissioner rightly points out, the doctors’
  instructions that Plaintiff should elevate his feet when he has the opportunity does not suggest
  that he would need to elevate his feet during the workday. See ECF No. 22 at PageID # 872.
                                                  15
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 16 of 21             PageID #: 918




  address them in his decision. Tommasetti, 533 F.3d at 1040. Moreover, that the

  ALJ did not specifically address these particular statements in detail is not a legal

  error. The Ninth Circuit has repeatedly held that ALJs are not required to perform

  a “line-by-line exegesis of the claimant’s testimony, nor . . . to draft dissertations

  when denying benefits.” Lambert, 980 F.3d at 1277; see also Young v. Saul, 2021

  WL 515339, at *1 (9th Cir. Feb. 11, 2021) (mem.) (“The ALJ [is] not required to

  mention explicitly, in his ruling, each detail of [the claimant’s] testimony.”). The

  ALJ need only accurately summarize a claimant’s testimony and supply specific,

  clear, and convincing reasons if the ALJ opts to reject portions of that testimony.

  The ALJ satisfied that standard here.

        2.     The ALJ Properly Rejected Certain Symptom Testimony

               The ALJ rejected other aspects of Plaintiff’s symptom testimony, but

  supplied sufficiently specific, clear, and convincing reasons for doing so. First,

  Plaintiff argues that the ALJ improperly rejected his testimony regarding how long

  he can stand or walk without pain. At the hearing, Plaintiff testified that he could

  walk only 20 feet at a time before taking a break due to pain and that while

  standing he often must “lean on something” to support himself. ECF No. 17-3 at

  PageID # 112. And in his written testimony, Plaintiff explained that he goes

  shopping for food and other necessities but that he tries “to get [it] all done

  together so it takes a few hours because of the breaks I take for pain.” ECF No.


                                             16
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 17 of 21           PageID #: 919




  17-7 at PageID # 251. Likewise, he explained that he is able to undertake

  household activities such as preparing simple meals, doing light yard work, and

  gathering clothes for laundry, but that these activities take him “15-45 min[utes]

  because of the pain.” Id. at PageID # 250.

               The ALJ rejected this testimony based on (1) findings in the objective

  medical record showing that Plaintiff’s “doctors have consistently observed normal

  stance and gait” as well as “full range of motion”; (2) the mild course of treatment

  prescribed to deal with Plaintiff’s lower back pain, consisting primarily of physical

  therapy and over-the-counter medication; and (3) evidence that Plaintiff’s pain is

  well-managed by this mild treatment regime. ECF No. 17-3 at PageID # 95. Each

  of these reasons provide an appropriate basis for rejecting a claimant’s symptom

  testimony. See, e.g., Burch, 400 F.3d at 681 (explaining that inconsistency with

  objective medical evidence and a record of minimal or conservative treatment are

  appropriate reasons for rejecting a claimant’s symptom testimony).

               Further, although the ALJ did not explicitly state that he rejected

  Plaintiff’s testimony for these reasons, the linkage between the two is readily

  discernable. In summarizing Plaintiff’s testimony, the ALJ specifically discussed

  Plaintiff’s oral and written statements about how his back pain impeded his ability

  to stand and ambulate. ECF No. 17-3 at PageID # 92. The ALJ then stated that

  “[a]fter careful consideration of the evidence, I find that claimant’s medically


                                            17
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 18 of 21              PageID #: 920




  determinable impairments could reasonably be expected to cause the alleged

  symptoms; however, the claimant’s statements concerning the intensity,

  persistence and limiting effects of these symptoms are not fully supported by the

  medical evidence as a whole for the reasons explained in this decision.” Id.

  Although, without more, this “boilerplate statement” would be insufficient, see,

  e.g., Treichler, 775 F.3d at 1103, Garcia v Saul, 2021 WL 1124292, at *5 (D.

  Haw. Mar. 24, 2021) (quoting Lambert, 980 F.3d at 1277), the ALJ then proceeded

  to set out those reasons by reviewing the objective medical evidence and opinion

  evidence regarding each symptom that Plaintiff testified about. Id. at PageID ##

  92-96. As part of this review, the ALJ discussed Plaintiff’s back pain and set forth

  the reasons for his finding that Plaintiff’s reported pain did not limit his ability to

  engage in sedentary work, including both evidence from the medical record and

  opinion evidence showing that Plaintiff’s pain did not impede his movement to a

  significant degree and was well-controlled through a mild treatment regime. Id. at

  PageID ## 95-97. Even if the ALJ’s reasoning could have been set forth more

  explicitly, the court will not “fault the agency merely for explaining its decision

  with ‘less than ideal clarity’” so long as the ALJ has “set forth the reasoning

  behind its decisions in a way that allows for meaningful review.” Brown-Hunter,

  806 F.3d at 492 (quoting Treichler, 775 F.3d at 1099). That standard has been met

  here.


                                             18
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 19 of 21           PageID #: 921




               In short, the ALJ adequately considered Plaintiff’s written and oral

  symptom testimony in making his RFC determination. He accurately summarized

  Plaintiff’s testimony and produced findings largely consistent with that testimony.

  And, where the ALJ rejected Plaintiff’s testimony, he supported that decision with

  specific, clear, and convincing evidence. This is all that was required.

  B.    Side Effects of Medication

               Next, Plaintiff argues that the ALJ erred by failing to consider the side

  effects of his medication. In response to a question prompt on his Function Report

  from 2016, Plaintiff reported that he experiences dizziness as a side effect of four

  medications, as well as drowsiness as a side effect of one and blurred vision as a

  side effect of another. ECF No. 17-7 at PageID # 255. This single notation is the

  only reference in the entirety of Plaintiff’s testimony to medication side effects.

  Plaintiff’s testimony contains no elaboration as to the frequency or severity of the

  side effects he experiences, nor is there any assertion that these symptoms

  contribute to Plaintiff’s alleged disabilities. Given the paucity of information

  about medicinal side effects in the record, let alone an argument from Plaintiff that

  they cause or contribute to his disability, the ALJ need not have considered these

  side effects in making his RFC determination. See Osenbrock v. Apfel, 240 F.3d

  1157, 1164 (9th Cir. 2001) (holding that the ALJ properly excluded side effects

  from consideration when the record contained only “passing mentions of the side


                                            19
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 20 of 21            PageID #: 922




  effects” and no evidence of side effects severe enough to interfere with the

  claimant’s ability to work).

               Moreover, the ALJ did, in fact, consider isolated incidents of

  dizziness and blurred vision reported in Plaintiff’s medical record as occurring in

  February, April, July, September, and December 2016 and February 2017. ECF

  No. 17-3 at PageID # 94. And, although noting that these symptoms were

  “transient” and that the medical record documented far more instances in which

  Plaintiff denied experiencing these symptoms, the ALJ nevertheless accounted for

  dizziness and vision issues in making his RFC determination by limiting Plaintiff

  to no work around hazardous machinery (including trucks) or unprotected heights,

  including ladders, ropes, or scaffolds. Id. The argument that the ALJ committed

  legal error by failing to consider the side effects of Plaintiff’s medication is without

  merit.

  ///

  ///

  ///

  ///

  ///

  ///

  ///


                                            20
Case 1:20-cv-00149-JMS-RT Document 25 Filed 05/07/21 Page 21 of 21                PageID #: 923




                                    V. CONCLUSION

               For the reasons discussed above, the ALJ’s decision is AFFIRMED.

  The Clerk of Court is directed to close the case file.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, May 07, 2021.


                                                        /s/ J. Michael Seabright
                                                       J. Michael Seabright
                                                       Chief United States District Judge




  Ho v. Saul, Civ. No. 20-00149 JMS-RT, Order Affirming Decision of Commissioner of Social
  Security

                                              21
